DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 5, 8, 10-11, 14-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno et al. US 5,767,955 A (hereinafter referred to as Konno) in view of Nevo et al. US 2009/0073053 A1 (hereinafter referred to as Nevo). Figure 1 showing Prior Art and Figure 2-7 are used together as shown in Column 5, Brief Description of the Drawings. 

Regarding claim 1, Konno teaches a reflectometer (Optical Time Domain Reflectometer - OTDR/Prior Art) and col. 2, ln. 64-65), for allowing a test of a device, the reflectometer comprising: 
a source of pulsed radiation (fig. 1, elem. 101, col. 6, ln. 29-37); 
fig. 1, elem. D1, col. 7, ln. 1-5), configured to output a pulse (fig. 3B, see drawing above; electric pulse signal A1, col. 7, ln. 20-31), in response to irradiation (fig. 3A, see drawing above; optical probe pulse P1, col. 7, ln. 20-31), from said pulsed source; 
a second photoconductive element (fig. 2, elem. D2, col. 7, ln. 60-65), configured to receive a pulse (fig. 3C, see drawing above; optical probe pulse P2, col. 7, ln. 60-65); 
a transmission line (fig. 1, elem. J1, col. 6, ln. 30-34), arrangement configured to direct the pulse from the first photoconductive element to the device under test (fig. 1, DUT, col. 7, ln. 31-40), and to direct the pulse reflected from the device 10under test to the second photoconductive element (D2); and 
a photoconductive substrate (fig. 1, elem. 106, col. 7, ln. 1-7), wherein at least one of the first photoconductive element (D1), and the second photoconductive element (D2), is formed on a first surface of the photoconductive substrate (106);
	wherein an RF or microwave absorbing material is provided over at least part of the first surface of the photoconductive substrate (fig 6, elm. 106, col. 11, ln. 32-44), and/or over at least part of a connector (fig 6, elm. 606, J2, 603, col. 11, ln. 32-44), connected to the first photoconductive element (fig 6, elm. D1, col. 11, ln. 32-44), and/or over at least part of a connector (fig 6, elm. 607, J3, 604, col. 11, ln. 32-44), connected to the second photoconductive element (fig 6, elm. D2, col. 11, ln. 32-44), and/or over at least part of the transmission line arrangement (fig 6, elm. 602, 603, 604, col. 11, ln. 32-44).  
 and/or over at least part of a connector and/or over at least part of the transmission line arrangement, wherein the absorbing material suppresses ringing due to propagation across one or more metal structures.  

Nevo teaches wherein an RF or microwave absorbing material is provided over at least part of the first surface of the substrate and/or over at least part of a connector  and/or over at least part of a connector and/or over at least part of the transmission line arrangement, wherein the absorbing material suppresses ringing due to propagation across one or more metal structures (fig. 1, elm. 20, par. [0021]).  
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide microwave absorbing enclosure with a window, as taught in Nevo in the apparatus of Konno. The motivation would be scattering or reflection of signals can be prevented, to eliminate coupling and interference.

Regarding claim 2, Konno teaches transmission line (fig. 6, elem. J1, col. 11, ln. 38-44), having a three terminal (fig. 6, elem. 605-607, col. 11, ln. 42-51), arrangement with the first and second elements provided at separate terminals and an input to the device provided at the third terminal (fig. 6, elem. 605, col. 11, ln. 42-51).  

Regarding claim 203, Konno teaches wherein at least one photoconductive element (fig. 2, elem. D1, col. 7, ln. 1-5), comprises an pair of electrodes (fig. 2, conductive patterns J1 and J2 have comb-like (pectinated) shapes on their opposing portions, col. 7, ln. 11-15), provided on the first surface of a first substrate (fig. 2, elem. 106, col. 7, ln. 1-7), and said transmission line (fig. 2, elem. D1, col. 7, ln. 1-5), arrangement is provided on a second surface of a second substrate (fig. 4, elem. 400, col. 10, ln. 27-39), the first and second surfaces being provided facing one another (fig. 4, the surface of 106 and 400 face each other, col. 10, ln. 27-39), such that there is communication of a pulse between the said element and the transmission line arrangement (col. 10, lns. 27-39).  

Regarding claim 5, Konno teaches wherein the three point transmission line arrangement is in the form of a Y or a V (see fig. 4).  

Regarding claim 56, Konno and Nevo teaches the claimed invention except for the transmission line comprises a Wye or Delta splitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide transmission line comprises a Wye splitter or Delta connection, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. Wye splitters and Delta connections are well known in the art for use in 3 phase AC power systems and AC power transmission.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 8, Konno does not teach wherein at least some parts of the system which carry no signals or low frequency signals are covered by the RF or microwave absorbing material, the 15low frequency signal being signals in the system other than the said pulse produced by the first photoconductive element and received by the second photoconductive element.  
Nevo teaches wherein at least some parts of the system which carry no signals or low frequency signals are covered by the RF or microwave absorbing material (fig. 1, elm. 20, par. [0021]), the 15low frequency signal being signals in the system other than the said pulse produced by the first photoconductive element and received by the second photoconductive element.  

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 10, Konno and Nevo teaches the claimed invention except for hole in the second substrate to allow illumination of the photoconductive element on the first substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a means (hole) in the second substrate for allowing illumination of the photoconductive element on the first substrate, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. A hole formed in a substrate would describe an aperture for illumination, as is KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Regarding claim 11, Konno teaches the first photoconductive element (fig. 2, elem. D1, col. 7, ln. 1-5), is an 25generator which receives a pump beam of radiation(fig. 3A, see drawing above; optical probe pulse P1, col. 7, ln. 20-31), and the second photoconductive element (fig. 2, elem. D2, col. 7, ln. 60-65), is a receiver which receives a probe beam of radiation (fig. 3C, see drawing above; optical probe pulse P2, col. 7, ln. 60-65), the pump beam and probe beam being emitted from the same source (fig. 2, elem. 101, col. 6, ln. 29-37), the reflectometer further comprising a delay line (fig. 2, elem. 202, col. 6, ln. 55-65), configured to vary the path length of the pump beam is varied relative to that of the probe beam or vice versa.  

Regarding claim 14, Konno teaches photoconductive elements are coupled to the transmission line arrangement by wire bonds or ribbon bonds (see fig. 6).  

Regarding claim 1515, Konno teaches wherein the photoconductive elements comprise GaAs, InP, GalnAs or another III-V alloys (fig. 2, elem. 106, col. 7, ln. 1-5).  

Regarding claim 16, Konno and Nevo teaches the electrodes of the photoconductive elements are coupled to the transmission line except a flip-chip bonding methods chosen from, solder ball bumps, conductive epoxy, indium ball bumps or wire ball bumps for connecting electrodes to transmission line, the recited limitation must be 

Regarding claim 18, Konno teaches a method of performing a reflectometry test on a device, the method comprising: 
providing a source of pulsed radiation (fig. 2, elem. 101, col. 6, ln. 29-37), 
providing a first photoconductive element (fig. 2, elem. D1, col. 7, ln. 1-5), configured to output a pulse in response to irradiation from said pulsed source;  
5providing a second photoconductive element (fig. 2, elem. D2, col. 7, ln. 60-65), configured to receive a pulse; 
directing the pulse from the first photoconductive element to a device under test (fig. 1, DUT, col. 7, ln. 31-40), and directing the pulse reflected from the device under test to the second photoconductive element using a transmission line (fig. 1, elem. J1, col. 6, ln. 30-340); and 
wherein at least one of the first photoconductive element (D1), and the second photoconductive 10element (D2), are formed on a first surface of the photoconductive substrate (fig. 1, elem. 106, col. 7, ln. 1-7), and/or a connector connected to the first photoconductive element, and/or a connector connected to the second photoconductive element, and/-or part of the transmission line arrangement, 
and wherein at least one of the first photoconductive element (D1), and the second photoconductive 10element (D2), are formed on a first surface of the photoconductive substrate (fig. 1, elem. 106, col. 7, ln. 1-7), a connector (fig 6, elm. 607, J3, 604, col. 11, ln. 32-44), connected to the first photoconductive element (D1), and/or a connector (fig 6, elm. 606, J2, 603, col. 11, ln. 32-44), connected to the second photoconductive element (D1), and/or the transmission line arrangement (fig 6, elm. 602, 603, 604, col. 11, ln. 32-44).

Konno does not teach wherein an RF or microwave absorbing material is provided over at least part of the first surface of the substrate and/or over at least part of a connector  and/or over at least part of a connector and/or over at least part of the transmission line arrangement, and wherein the absorbing material suppresses ringing due to propagation across one or more metal structures.  

Nevo teaches wherein an RF or microwave absorbing material is provided over at least part of the first surface of the substrate and/or over at least part of a connector  and/or over at least part of a connector and/or over at least part of the transmission line arrangement, and wherein the absorbing material suppresses ringing due to propagation across one or more metal structures (fig. 1, elm. 20, par. [0021]). 
  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 19, Konno teaches transmission line (fig. 6, elem. J1, col. 11, ln. 38-44), having a three terminal (fig. 6, elem. 605-607, col. 11, ln. 42-51), arrangement fig. 6, elem. 605, col. 11, ln. 42-51).  

Regarding claim 20, Konno teaches wherein at least one photoconductive element comprises an pair of electrodes provided on the first surface of a first substrate (fig. 4, elem. 400, col. 10, ln. 25-34), and said transmission line (fig. 4, elem. J1, col. 10, ln. 25-30), 20arrangement is provided on a second surface of a second substrate (fig. 4, elem. 106), the first and second surfaces being provided facing one another such that there is communication of a pulse between the said element and the transmission line arrangement (col. 10, ln. 35-65). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno in view of Nevo as applied to claim 1 above, and further in view of Smith et al. U.S. Patent 5,142,224 (hereinafter referred to as Smith).

Regarding claim 7, Konno and Nevo do not teach a termination resistance provided for said transmission line configured to match the impedance of the transmission line, wherein the 10terminating resistor is separated from the photoconducting element via a further transmission line. 
Smith teaches a termination resistance (fig. 2, element MR, col. 4, lns. 55-59), provided for said transmission line configured to match the impedance of the transmission line, wherein the 10terminating resistor is separated from the fig. 2, element 110, col. 4, lns. 50-51), via a further transmission line (fig. 2, element 112, col. 4, lns. 52-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide appropriate wideband terminations, on the input and output, and to allow optical laser pulses to generate a very wideband signal to the input and also to sample the input and output voltage waveforms at selected points, as taught in Smith in modifying the apparatus of Konno and Nevo, in order to provide the advantages of a matching circuits termination to reducing oscillations that may occur during the characterization of active devices.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno in view of Nevo as applied to claim 1 above, and further in view of Yang et al. U.S. Patent US 2013/0056673 A1 (hereinafter referred to as Yang).

Regarding claim 9, Konno and Nevo do not teach RF or microwave absorbing material is a composite polymer sheet loaded with magnetically permeable particles.  
 		Yang teaches RF or microwave absorbing material is a composite polymer sheet loaded with magnetically permeable particles (para. [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a composite for absorbing electromagnetic waves, as taught in Yang in modifying the apparatus of Konno and Sabbatino, in order to provide the advantages of providing a microwave-absorbing composite so that the microwave-absorbing composite is useful in absorbing a wide frequency band.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno in view of Nevo as applied to claim 11 above, and further in view of Cluff et al. U.S. Patent Application 2006/0146334 (hereinafter referred to as Cluff).

Regarding claim 12. Konno and Nevo do not teach wherein the delay line comprises a fast scanning delay section and a slow scanning delay section, wherein said fast scanning delay section is provided by an oscillating rhomboid and said slow scanning delay section comprises a linear delay line.  
Cluff teaches delay line comprises a fast scanning delay section (claim 1), and a slow scanning delay section (claim 3), wherein said fast scanning delay section is provided by an oscillating rhomboid (fig. 5, element 51, paragraph [0085]), and said slow scanning delay section comprises a linear delay line. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiation path length varying apparatus for sample investigating system, has rhomboid prism with reflective surfaces in fixed relation to each other such that radiation is reflected between reflective surfaces and out of prism, as taught in Cluff in the apparatus of Konno and Nevo. The motivation would be scanning delay line is easily incorporated into any optical system since its beam exit path remains fixed regardless of the delay introduced by the oscillating prism (see Cluff, paragraphs [0011]-[0022]).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno in view of Nevo as applied to claim 1 above, and further in view of  Smith in view of Waczynski U.S. Patent 6,064,054.

Regarding claim 13, Konno and Nevo do not teach the reflectometer further comprising an AC bias unit to provide an AC bias to said generator and a phase sensitive detection unit configured to perform phase-sensitive detection on the signal 10measured directly from the receiver device.  
Smith teaches the reflectometer (fig. 2), further comprising an AC bias unit (fig. 2, bias, col. 12, lns. 28-31), to provide an AC bias to said generator (110), and phase sensitive detection unit (fig. 2, lock-in amplifier, col. 10, lns. 54-55), configured to perform phase-sensitive detection on the signal measured directly from the receiver device (116). 
The references are combined for the same reason already applied in the rejection of claim 7.
Waczynski shows that AC bias (col. 2, lns. 45-48);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to where the normal DC bias applied to a photoconductive detector is replaced with an AC bias voltage which is synchronized with the modulation of the radiation impingement upon the detector, as taught in Waczynski in the apparatus of Konno and Nevo. The motivation would be the AC bias voltage supplied to the photoconductive detector has three states--positive, negative and zero, where the positive and negative biases may be different in both sign and see Waczynski, col. 2, lns. 44-58, col. 3, lns.30-39).

Claim 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno in view of Nevo as applied to claim 1 above and further in view of Paulter et al., Non-Patent Literature, Optoelectronic Measurements of Picosecond Electrical Pulse Propagation in Coplanar Waveguide Transmission Lines, IEEE Trans. Microwave Theory and Techno. Vol. 37, No. 10, October 1989, pages 1612-1619 (hereinafter referred to as Paulter).

Regarding claim 17, Konno and Nevo does not teach wherein a single common first substrate is provided for the plurality of reflectometers such that the photoconductive elements for a plurality of reflectometers are flip chip bonded at the same 25time.  
Paulter  teaches a single common first substrate is provided for the plurality of reflectometers (fig. 6,optoelectronic transmission line test fixtures can be monolithically incorporated into an electronic device fabrication process, Section IV, conclusion), such that the photoconductive elements for a plurality of reflectometers are flip chip bonded at the same time. 

see Paulter et al., pg. 1618, conclusion).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed November 10, 2020, with respect to 
 the rejection(s) of claims 1-3 and 5-20 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s remarks filed November 11/10/20 address why Konno should not be combined with Sabbatino. The remarks do not suggest that Konno is deficient in any other limitations with the exception of “wherein an RF or microwave absorbing material is provided over at least part of the first surface of the substrate and/or over at least part of a connector  and/or over at least part of a connector and/or over at least part of the transmission line arrangement, wherein the absorbing material suppresses ringing due to propagation across one or more metal structures” identified in the Non-Final office action of 7/16/20 and in the rejection above. 
      However, upon further consideration, a new ground(s) of rejection is made Konno in view of Nevo. Nevo overcomes the deficiencies of the previously applied Sabbatino because a photoconductive substrate is taught by Nevo. Applicant’s arguments with 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866